


109 HR 5874 IH: Consumer Relief and Investment in Our Future

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5874
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Resources and
			 Science, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of the Interior to suspend the
		  application of any provision of Federal law under which any person is given
		  relief from any requirement to pay royalty for production oil or natural gas
		  from Federal lands (including submerged lands), for production occurring in any
		  period in which the market price of production exceeds certain prices, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Relief and Investment in Our
			 Future Act.
		2.Requirement to
			 suspend royalty relief
			(a)Requirement to
			 suspendThe Secretary of the Interior shall suspend the
			 application of any provision of Federal law under which any person is given
			 relief from any requirement to pay royalty for production oil or natural gas
			 from Federal lands (including submerged lands), for production occurring in any
			 period after the date of the enactment of this Act with respect to
			 which—
				(1)in the case of
			 production of oil, the average price of crude oil in the United States over the
			 most recent 4 consecutive weeks is greater than $34.71 per barrel; and
				(2)in the case of
			 production of natural gas, the average wellhead price of natural gas in the
			 United States over the most recent 4 consecutive weeks is greater than $4.34
			 per thousand cubic feet.
				(b)Determination of
			 Market PriceThe Secretary shall determine average prices for
			 purposes of subsection (a) based on the most recent data reported by the Energy
			 Information Administration of the Department of Energy.
			3.Renegotiation of
			 existing leases
			(a)RequirementThe
			 Secretary of the Interior shall seek to renegotiate each existing lease
			 authorizing production of oil or natural gas on Federal land (including
			 submerged land) that was issued by the Department of the Interior before the
			 date of the enactment of this Act as necessary to modify the terms of such
			 lease to ensure that any suspension of a requirement to pay royalties under
			 such lease does not apply to production referred to in section 2(a).
			(b)Failure to
			 renegotiate and modifyAfter the end of the 1-year period
			 beginning on the date of the enactment of this Act, a person who is a lessee
			 under an existing lease referred to in subsection (a) shall not be eligible to
			 enter into any new lease that authorizes production of oil or natural gas on
			 Federal land (including submerged land), and shall not be eligible to obtain by
			 sale or other transfer any lease issued before the end of such period, unless
			 such person renegotiates such existing lease and enters into an agreement with
			 the Secretary that modifies the terms of the existing lease as provided in
			 subsection (a).
			4.Use
			 of royalties received as result of suspension of royalty relief
			(a)Deposit of
			 royaltiesAmounts received by the United States as royalty for
			 production of oil or natural gas from Federal lands (including submerged lands)
			 shall be deposited into a separate account in the Treasury.
			(b)Availability of
			 deposited amountsAmounts in the account referred to in
			 subsection (a) shall be available to the Secretary of Energy, without further
			 appropriation, to be divided equally among the following programs:
				(1)The biomass
			 programs administered by the Assistant Secretary of Energy for Energy
			 Efficiency and Renewable Energy.
				(2)The FreedomCAR and Vehicle Technologies
			 Program administered by the Assistant Secretary of Energy for Energy Efficiency
			 and Renewable Energy, 25 percent of which shall be for the Clean Cities
			 Program.
				(3)The Hydrogen, Fuel Cells, and
			 Infrastructure Program administered by the Assistant Secretary of Energy for
			 Energy Efficiency and Renewable Energy.
				5.Advanced
			 technology programThere are
			 authorized to be appropriated to the Secretary of Commerce for the National
			 Institute of Standards and Technology’s Advanced Technology Program—
			(1)$464,000,000 for
			 fiscal year 2007;
			(2)$823,000,000 for
			 fiscal year 2008;
			(3)$1,092,000,000 for
			 fiscal year 2009;
			(4)$1,156,000,000 for
			 fiscal year 2010;
			(5)$1,151,000,000 for
			 fiscal year 2011;
			(6)$1,052,000,000 for
			 fiscal year 2012;
			(7)$1,177,000,000 for
			 fiscal year 2013;
			(8)$1,132,000,000 for
			 fiscal year 2014; and
			(9)$1,149,000,000 for
			 fiscal year 2015.
			6.Windfall profits
			 tax
			(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end the following new chapter:
				
					56Windfall profits
				on crude oil
						
							Sec. 5896. Imposition of
				  tax.
							Sec. 5897. Windfall profit; removal
				  price; base price; qualified investment.
							Sec. 5898. Special rules and
				  definitions.
						
						5896.Imposition of
				tax
							(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed on any integrated oil company (as defined in section
				291(b)(4)) an excise tax equal to the excess of—
								(1)the amount equal
				to 50 percent of the windfall profit from all barrels of taxable crude oil
				removed from the property during each taxable year, over
								(2)the amount of
				qualified investment by such company during such taxable year.
								(b)Fractional part
				of barrelIn the case of a fraction of a barrel, the tax imposed
				by subsection (a) shall be the same fraction of the amount of such tax imposed
				on the whole barrel.
							(c)Tax paid by
				producerThe tax imposed by this section shall be paid by the
				producer of the taxable crude oil.
							5897.Windfall
				profit; removal price; base price; qualified investment
							(a)General
				ruleFor purposes of this chapter, the term windfall
				profit means the excess of the removal price of the barrel of taxable
				crude oil over the base price of such barrel.
							(b)Removal
				priceFor purposes of this chapter—
								(1)In
				generalExcept as otherwise provided in this subsection, the term
				removal price means the amount for which the barrel of taxable
				crude oil is sold.
								(2)Sales between
				related personsIn the case of a sale between related persons,
				the removal price shall not be less than the constructive sales price for
				purposes of determining gross income from the property under section
				613.
								(3)Oil removed from
				property before saleIf crude oil is removed from the property
				before it is sold, the removal price shall be the constructive sales price for
				purposes of determining gross income from the property under section
				613.
								(4)Refining begun
				on propertyIf the manufacture or conversion of crude oil into
				refined products begins before such oil is removed from the property—
									(A)such oil shall be
				treated as removed on the day such manufacture or conversion begins, and
									(B)the removal price
				shall be the constructive sales price for purposes of determining gross income
				from the property under section 613.
									(5)PropertyThe
				term property has the meaning given such term by section
				614.
								(c)Base price
				definedFor purposes of this chapter, the term base
				price means $40 for each barrel of taxable crude oil.
							(d)Qualified
				investmentFor purposes of this chapter, the term qualified
				investment means any amount paid or incurred with respect to any
				qualified facility described in paragraph (1), (2), (3), or (4) of section
				45(d) (determined without regard to any placed in service date).
							5898.Special rules
				and definitions
							(a)Withholding and
				deposit of taxThe Secretary shall provide such rules as are
				necessary for the withholding and deposit of the tax imposed under section 5896
				on any taxable crude oil.
							(b)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information (to the
				Secretary and to other persons having an interest in the taxable crude oil)
				with respect to such oil as the Secretary may by regulations prescribe.
							(c)Return of
				windfall profit taxThe Secretary shall provide for the filing
				and the time of such filing of the return of the tax imposed under section
				5896.
							(d)DefinitionsFor
				purposes of this chapter—
								(1)ProducerThe
				term producer means the holder of the economic interest with
				respect to the crude oil.
								(2)Crude
				oil
									(A)In
				generalThe term crude oil includes crude oil
				condensates and natural gasoline.
									(B)Exclusion of
				newly discovered oilSuch term shall not include any oil produced
				from a well drilled after the date of the enactment of the
				Consumer Relief and Investment in Our Future
				Act, except with respect to any oil produced from a well drilled
				after such date on any proven oil or gas property (within the meaning of
				section 613A(c)(9)(A)).
									(3)BarrelThe
				term barrel means 42 United States gallons.
								(e)Adjustment of
				removal priceIn determining the removal price of oil from a
				property in the case of any transaction, the Secretary may adjust the removal
				price to reflect clearly the fair market value of oil removed.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this chapter.
							(g)TerminationThis
				chapter shall not apply to taxable crude oil removed after the date which is 1
				year after the date of the enactment of this
				section.
							.
			(b)Transfer of
			 windfall profit tax receipts to highway trust fundParagraph (1)
			 of section 9503(b) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (D), by striking the period at
			 the end of subparagraph (E) and inserting , and, and by
			 inserting after subparagraph (E) the following new subparagraph:
				
					(F)section 5896
				(relating to windfall profits tax on crude
				oil).
					.
			(c)Deductibility of
			 windfall profit taxThe first sentence of section 164(a) of the
			 Internal Revenue Code of 1986 (relating to deduction for taxes) is amended by
			 inserting after paragraph (5) the following new paragraph:
				
					(6)The windfall
				profit tax imposed by section
				5896.
					.
			(d)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Chapter 56. Windfall profit on crude
				oil.
					
					.
			(e)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to crude
			 oil removed after the date of the enactment of this Act, in taxable years
			 ending after such date.
				(2)Transitional
			 rulesFor the period ending
			 on the date which is one year after the date of the enactment of this Act, the
			 Secretary of the Treasury or the Secretary’s delegate shall prescribe rules
			 relating to the administration of chapter 56 of the Internal Revenue Code of
			 1986. To the extent provided in such rules, such rules shall supplement or
			 supplant for such period the administrative provisions contained in chapter 56
			 of such Code (or in so much of subtitle F of such Code as relates to such
			 chapter 56).
				7.Reduction of fuel
			 taxes on highway motor fuels
			(a)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on motor and aviation fuels) is amended by
			 adding at the end the following new subsection:
				
					(f)Reduction of
				highway motor fuel taxes
						(1)In
				generalDuring the reduction period, the rate of tax imposed by
				section 4041 (other than subsection (d) thereof) or 4081(a)(2)(A) on highway
				motor fuel shall be reduced by 10 cents per gallon.
						(2)Definitions and
				special ruleFor purposes of this subsection—
							(A)Reduction
				periodThe term reduction period means the 1-year
				period beginning on the date of enactment of the
				Consumer Relief and Investment in Our Future
				Act.
							(B)Highway motor
				fuelThe term highway motor fuel means any fuel
				subject to tax under section 4041 or 4081 other than aviation gasoline and
				aviation-grade
				kerosene.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			(c)Maintenance of
			 trust funds deposits; amounts appropriated to trust funds treated as
			 taxes
				(1)In
			 generalThere is hereby
			 appropriated (out of any money in the Treasury not otherwise appropriated) to
			 the Highway Trust Fund an amount equal to the excess (if any) of—
					(A)the amount (but for this subsection) of
			 reduced revenues received in the Highway Trust Fund as a result of a reduction
			 in a rate of tax by reason of section 4081(f)(1) of the Internal Revenue Code
			 of 1986 (as added by subsection (a), over
					(B)amounts appropriated to the Highway Trust
			 Fund by section 9503(b)(1)(F) of the Internal Revenue Code of 1986 (relating to
			 windfall profits tax on crude oil).
					(2)Special
			 rulesAmounts appropriated by paragraph (1) to the Highway Trust
			 Fund—
					(A)shall be transferred from the general fund
			 at such times and in such manner as to replicate to the extent possible the
			 transfers which would have occurred had subsection (a) not been enacted,
			 and
					(B)shall be treated
			 for all purposes of Federal law as taxes received under the appropriate section
			 referred to in such section 4081(f)(1).
					(d)Floor stock
			 refunds
				(1)In
			 generalIf—
					(A)before the tax rate
			 reduction date, tax has been imposed under section 4081 of the Internal Revenue
			 Code of 1986 on any highway motor fuel, and
					(B)on such date such
			 fuel is held by a dealer and has not been used and is intended for sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this section referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the tax which
			 would be imposed on such fuel had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
					(A)claim therefor is filed with the Secretary
			 of the Treasury before the date which is 6 months after the tax rate reduction
			 date based on a request submitted to the taxpayer before the date which is 3
			 months after the tax rate reduction date by the dealer who held the highway
			 motor fuel on such date, and
					(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
					(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this section with respect to any highway motor fuel in retail stocks held
			 at the place where intended to be sold at retail.
				(4)DefinitionsFor
			 purposes of this subsection—
					(A)Tax rate
			 reduction dateThe term tax rate reduction date
			 means the first day of the reduction period (as defined in section 4081(f) of
			 the Internal Revenue Code of 1986 (as added by subsection (a))).
					(B)Other
			 termsThe terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code.
					(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(e)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of any
			 highway motor fuel which is held on the tax restoration date by any person,
			 there is hereby imposed a floor stocks tax equal to the excess of the tax which
			 would be imposed on such fuel had the taxable event occurred on such date over
			 the tax (if any) previously paid (and not credited or refunded) on such fuel.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxThe person holding highway motor fuel on the tax restoration
			 date to which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the 45th day after the tax restoration date.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)Tax restoration
			 dateThe term tax restoration date means the first
			 day after the end of the reduction period (as defined in section 4081(f) of the
			 Internal Revenue Code of 1986).
					(B)Highway motor
			 fuelThe term highway motor fuel has the meaning
			 given to such term by section 4081(f) of such Code.
					(C)Held by a
			 personA highway motor fuel shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
					(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any highway motor fuel held by any person exclusively for any use to the extent
			 a credit or refund of the tax is allowable for such use.
				(5)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any highway
			 motor fuel held on the tax restoration date by any person if the aggregate
			 amount of such highway motor fuel held by such person on such date does not
			 exceed 2,000 gallons. The preceding sentence shall apply only if such person
			 submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 paragraph.
					(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any highway motor fuel held by any person which is exempt from the
			 tax imposed by paragraph (1) by reason of paragraph (4).
					(C)Controlled
			 groupsFor purposes of this subsection—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of clause (i) shall apply to a
			 group of persons under common control if 1 or more of such persons is not a
			 corporation.
						(6)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply with respect to the floor stock taxes imposed by paragraph (1) to the
			 same extent as if such taxes were imposed by such sections.
				8.Repeal of certain tax
			 provisions of the Energy Policy Act of 2005
			(a)RepealThe following provisions, and amendments
			 made by such provisions, of the Energy Policy Act of 2005 are hereby
			 repealed:
				(1)Section 1306
			 (relating to credit for production from advanced nuclear power
			 facilities).
				(2)Section 1307
			 (relating to credit for investment in clean coal facilities).
				(3)Section 1308
			 (relating to electric transmission property treated as 15-year
			 property).
				(4)Section 1309
			 (relating to expansion of amortization for certain atmospheric pollution
			 control facilities in connection with plants first placed in service after
			 1975).
				(5)Section 1310
			 (relating to modifications to special rules for nuclear decommissioning
			 costs).
				(6)Section 1321
			 (relating to extension of credit for producing fuel from a non-conventional
			 source for facilities producing coke or coke gas).
				(7)Section 1323
			 (relating to temporary expensing for equipment used in refining of liquid
			 fuels).
				(8)Section 1325
			 (relating to natural gas distribution lines treated as 15-year
			 property).
				(9)Section 1326
			 (relating to natural gas gathering lines treated as 7-year property).
				(10)Section 1328
			 (relating to determination of small refiner exception to oil depletion
			 deduction).
				(11)Section 1329
			 (relating to amortization of geological and geophysical expenditures).
				(b)Administration
			 of Internal Revenue Code of 1986The Internal Revenue Code of
			 1986 shall be applied and administered as if the provisions, and amendments,
			 specified in subsection (a) had never been enacted.
			
